This case is here on appeal from an order dismissing an amended bill of complaint on the 17th day of May, 1940, by the Circuit Court of Broward County, Florida, for want of equity. The prayer of the amended bill seeks the appointment of a receiver for the Vanton Corporation and an accounting and also a prayer for general relief.
It is asserted by counsel for the appellant that the case at bar is controlled by Wofford v. Wofford, 129 Fla. 445.176 So. 499, and we have carefully considered the allegations of the amended bill of complaint in light of Wofford v. Wofford. We are unable to agree with the contention of counsel that this case is controlling, but it is our view that the case at bar is ruled by Tampa Water Works Co. v. Wood, 97 Fla. 493,121 So. 789.
The case at bar has been submitted to the Court upon the transcript of the record and briefs and oral argument has been heard by the Court by counsel for the respective parties, *Page 148 
and the Court having considered and inspected the record and studied the briefs and examined the authorities cited and being now advised of its judgment to be given in the premises, it appears to the Court that there is no error in the order or decree appealed from and it is therefore ordered and adjudged by the Court that the final decree of dismissal by the Circuit Court heretofore entered be and the same is hereby affirmed.
It is so ordered.
TERRELL, C. J., and WHITFIELD, P. J., concur.
BUFORD, J., concurs in opinion and judgment.
Justices BROWN and THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.